        Case 1:04-cv-00814-RCL Document 362-1 Filed 03/29/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
______________________________________
                                       )
ROGER HALL, et al.,                    )
                                       )
      Plaintiffs,                      )
                                       )
      v.                               ) Civil Action No. 04-0814 (RCL)
                                       )
CENTRAL INTELLIGENCE AGENCY,           )
                                       )
      Defendant.                       )
______________________________________ )


   JAMES H. LESAR’S STATEMENT OF ADDITIONAL REASONS SUPPORTING
 THE ENLARGEMENT OF TIME TO SUBMIT THE NEXT JOINT STATUS REPORT

       1.Counsel Lesar advises the Court that since March 9, 2021, his ability to work on this

and other of his dozen pending cases has been profoundly impaired by a cataclysmic event in his

life and practice. Early on the morning that day, Julia Greenberg, a highly esteemed longtime

friend and associate of attorney Lesar, was arrested by a gang of FBI/ICE agents in front of her

young children as she was getting dressed to board an airplane to return home to New York from

a weekend vacation near Denver, Colorado. She was charged with having conspired to commit

immigration fraud by enticing Yuriy Mosha and other East Europaen asylum seekers to lie to the

immigration judge about their claims to be gays and/or lesbians fleeing the Putin regime.

       2. These charges have destroyed the illustrious career and family life of an extraordinarily

gifted young attorney who rose to the top of her profession despite having immigrated to the

United States from Belorussia and landed, penniless and unable to speak but a few words of

English, on Staten Island two days before September 11, 2001, where she witnessed the attack on

the Twin Towers from the Staten Island ferry as she began 'her first day of work.

      3. The FBI attack on the integrity of Ms. Greenberg is a complete and utter outrage. It casts

  an indelible stain on the workings of the Ameri can system of justice that brings back the ghosts
        Case 1:04-cv-00814-RCL Document 362-1 Filed 03/29/21 Page 2 of 2




of J. Edgar Hoover. However, Ms. Greenberg is not the primary focus of the attack. The real

targets of the attack are Lesar and Angela Clemente and perhaps Sirhan Sirhan. The FBI aims to

destroy or derail Clemente's investigation of the corrupt global drug and human trafficking

global cartel run by Les Wexner, Leon Black and their business associates, who were closely

allied with Jeffrey Epstein in sexually abusing young boys and girls. The FBI's objectives are to

obstruct the FOIA/PA JFK Act lawsuit for records on the murder, suicide or disappearance of

Jeffry Epstein, C.A. No. 20-1527 (TNM).

       4. In light of these circumstances, and many others not mentioned here for want of time,

Lesar must give top priority to the Julia Greenberg case at present.



Dated: March 29, 2021                 Respectfully submitted,


                                      /s/ James H. Lesar
                                      James H. Lesar, Bar No. 114413
                                      Counsel for plaintiffs Roger Hall and
                                      Studies Solutions Results, Inc.
                                      930 Wayne Avenue
                                      Unit 1111
                                      Silver Spring, MD 20910
                                      (301) 328-5920
                                      jhlesar@gmail.com
